          Case 1:20-cv-03636-JGK Document 24 Filed 03/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMIE ABBAS,

                                 Plaintiff,                          20-CV-3636 (JGK)
                     -against-                             ORDER GRANTING PRO BONO
                                                                   COUNSEL
 OFFICER TATE, Correction Officer,

                                 Defendant.

JOHN G. KOELTL, United States District Judge:

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of engaging in settlement discussions in the above-captioned action.

Counsel will file a Notice of Limited Appearance as Pro Bono Counsel.

                                       LEGAL STANDARD

       The in forma pauperis (IFP) statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,

in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v.

Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to seek pro bono representation for a civil litigant. Id. Even if a court believes

that a litigant should have a free lawyer, under the IFP statute, a court has no authority to

“appoint” counsel, but instead, may only “request” that an attorney volunteer to represent a

litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310 (1989).

Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore request

the services of pro bono counsel sparingly, and with reference to public benefit, in order to

preserve the “precious commodity” of volunteer-lawyer time for those litigants whose causes are

truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).
          Case 1:20-cv-03636-JGK Document 24 Filed 03/10/21 Page 2 of 4




       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should

consider in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61-62.

Of course, the litigant must first demonstrate that he or she is indigent, for example, by

successfully applying for IFP status. The court must then consider whether the litigant’s claim

“seems likely to be of substance” – “a requirement that must be taken seriously.” Id. at 60–61. If

these threshold requirements are met, the court must next consider such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Plaintiff filed an IFP application, which the Court granted. (See Order dated June 5, 2020,

ECF No. 9.) Plaintiff therefore qualifies as indigent.

       In the complaint, Plaintiff asserts a claim under 42 U.S.C. § 1983, alleging that on June

20, 2017, Correction Officer Tate used excessive force against him while he was confined in the

Robert N. Davoren Center on Rikers Island. The Court finds that Plaintiff’s claim is “likely to be

of substance,” and that representation would “lead to a quicker and more just result by

sharpening the issues and shaping examination.” Hodge, 802 F.2d at 61-62. Given the early stage

of the proceedings, the Court will request that counsel appear for the limited purpose of engaging

in settlement discussions.
            Case 1:20-cv-03636-JGK Document 24 Filed 03/10/21 Page 3 of 4




          Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of

certain out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is

especially intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.

          Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation beyond

the matters described in this order. Absent an expansion of the scope of pro bono counsel’s

representation, pro bono counsel’s representation of Plaintiff will end upon completion of

settlement discussions. Upon the filing by pro bono counsel of a Notice of Completion, the

representation by pro bono counsel of Plaintiff in this matter will terminate, and pro bono

counsel will have no further obligations or responsibilities to Plaintiff or to the Court in this

matter.

                                           CONCLUSION

          For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises

Plaintiff that there are no funds to retain counsel in civil cases and the Court relies on volunteers.

Due to a scarcity of volunteer attorneys, a lengthy period of time may pass before counsel

volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff

directly. There is no guarantee, however, that a volunteer attorney will decide to take the case,

and Plaintiff should be prepared to proceed with the case without an attorney.

          The plaintiff should write to the Court by April 2, 2021 if he does not want a volunteer

attorney to represent him.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See
          Case 1:20-cv-03636-JGK Document 24 Filed 03/10/21 Page 4 of 4




Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk is directed to mail a copy of

this Order to the plaintiff at the docket address.

SO ORDERED.

 Dated:    March 10, 2021
           New York, New York
                                                         /s/ John G. Koeltl
                                                            JOHN G. KOELTL
                                                        United States District Judge
